 
 
I 
111th CONGRESS
2d Session
H. R. 4969 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Inslee (for himself, Mr. Smith of Washington, and Mr. Reichert) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Attorney General to make recommendations to the Interstate Commission for Adult Offender Supervision on policies and minimum standards to better protect public and officer safety. 
 
 
1.Recommendations relating to interstate compactsNot later than 6 months after the date of enactment of this Act, the Attorney General shall make recommendations to the Interstate Commission for Adult Offender Supervision established by the Interstate Compact for the Supervision of Adult Offenders pursuant to section 112 of title 4, United States Code, and to submit to Congress a report on whether minimum standards in such Interstate Compacts should be updated to better protect public and officer safety. The report shall investigate whether Interstate Compact rules should be amended to better protect public safety and improve officer safety. Policies examined should include at least the following, with respect to the transfer of supervision of an adult offender from an originating State of jurisdiction to a receiving State:  
(1)ICAOS rule 3.107 on relevant information provided by sending States to receiving States before the transfer of an adult of fender 
(A)Whether sending States should provide additional relevant information requested by the receiving State before the transfer is accepted. 
(B)Whether a complete criminal history of the offender, including their juvenile and misdemeanant record should be required. 
(C)Whether a description of the offender’s criminal activity, including a description of what each crime entailed and pre-sentence investigations for previous convictions, should be required. 
(D)Whether it is critical for the receiving State to know if an offense was sexually motivated. 
(E)Whether a copy of an up-to-date mental health evaluation when there is an indication of mental health issues should be required. 
(2)Mandatory retaking an adult offender 
(A)Whether amendments should be made to allow the receiving State to return the offender to the originating State. 
(B)Under what process a retaking of an offender by the originating State could occur at the petition of such originating State. 
(C)Whether an originating State’s supervision responsibilities have been terminated by the issuance of an abscond warrant from the receiving State. 
(3)Issuance of abscond warrants from sending states 
(A)Whether an originating State is obligated to keep the abscond warrant in place until the offender has been returned to the originating State. 
(B)What information-sharing responsibilities originating and receiving States should have with respect to other States for purposes of protecting other States’ public safety. 
(C)Whether the originating State, apprehending State, or previously receiving State has supervision responsibilities. 
(4)Receiving state authority to issue warrants 
(A)Whether receiving States should be vested with the authority to issue a warrant for the offender’s arrest and detention until the originating State has retaken the offender. 
(B)Whether additional authority is necessary for receiving States when community safety is at risk. 
 
